—Appeal by the defendant, as limited by his brief, from two sentences of the County Court, Nassau County (Jonas, J.), both imposed December 19, 1995, on the ground that the sentences are excessive.
Ordered that the sentences are affirmed.
The defendant knowingly, intelligently, and voluntarily waived, without limitation, the right to appeal his convictions and sentences (see People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Since the defendant was informed of the maximum sentences which would be imposed pursuant to the plea agreement, his general waiver of his right to appeal encompasses his claim that the agreed upon sentences, which were, in fact, imposed, were excessive (see People v Lococo, 92 NY2d 825). Ritter, J.P., Florio, Goldstein, Luciano and Cozier, JJ., concur.